department of the treasury internal_revenue_service washington d c aug t v tax_exempt_and_government_entities_division uniform issue list legend taxpayer a company b plan c financial_institution d roth_ira e amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated june and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code regarding the distribution of amount from plan b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution of amount from plan c taxpayer a also represents that amount was erroneously withheld from this distribution taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 was due to an error by financial_institution d taxpayer a further represents that amount has not been used for any purpose 2'01446038 taxpayer a owns and operates company b company b maintained plan c a qualified_retirement_plan with financial_institution d on date plan c was discontinued by its trustee financial_institution d taxpayer a intended to complete a direct transfer of his account balance in plan c to roth_ira e and instructed the trustee to do this however instead of completing a direct_rollover financial_institution d withheld state and federal taxes of amount on the distribution in financial_institution d issued a form_1 099-r using code gin box indicating a direct_rollover but with amount withheld a letter from financial_institution d submitted with the ruling_request confirms that taxpayer a requested a direct_rollover the mistake was not discovered until taxpayer a received the erroneous form 1099-r in after the 60-day waiver period based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to a failure by financial_institution d to follow his instructions regarding the direct_rollover of amount to roth_ira e which resulted in amount being withheld therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan c and taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered rollover_contributions within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at i d sincerely yours p tj manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
